Case: 2:17-cv-00720-EAS-EPD Doc #: 69 Filed: 05/31/19 Page: 1 of 3 PAGEID #: 1603



                          IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



 DEAN OBEIDALLAH,                                       CASE NO. 2:17-CV-00720-EAS-EPD

     Plaintiff,                                         Chief Judge Edmund A. Sargus

       v.                                               Magistrate Judge Elizabeth Preston Deavers

 ANDREW B. ANGLIN,
   DBA Daily Stormer,

 and

 MOONBASE HOLDINGS, LLC,
   DBA Andrew Anglin,

 and

 JOHN DOES NUMBERS 1–10,
   Individuals who also assisted in the
   publication or representation of false
   statements regarding
   Mr. Obeidallah,

     Defendants.

                          PLAINTIFF’S NOTICES IN ACCORDANCE WITH
                         RULE 902 OF THE FEDERAL RULES OF EVIDENCE

        Plaintiff Dean Obeidallah hereby provides Defendants Andrew B. Anglin and Moonbase

Holdings, LLC (collectively, “Defendants”) notice, in accordance with Rule 902 of the Federal Rules

of Evidence, of his intent to offer various exhibits as evidence at the June 12, 2019 evidentiary hearing.

I.      NOTICE IN ACCORDANCE WITH RULE 902(11) OF THE FEDERAL RULES
        OF EVIDENCE

        Mr. Obeidallah hereby provides Defendants notice of his intent to offer certain bank records

(the “Bank Records”) as evidence at the hearing.




                                                    1
Case: 2:17-cv-00720-EAS-EPD Doc #: 69 Filed: 05/31/19 Page: 2 of 3 PAGEID #: 1604



        Mr. Obeidallah also intends to offer, in accordance with Rule 902(11) of the Federal Rules of

Evidence, a certification attesting that: (1) the Bank Records were made at or near the time by—or

from information transmitted by—someone with knowledge; (2) the Bank Records were kept in the

course of a regularly conducted activity of a business, organization, occupation, or calling, whether or

not for profit; and (3) making the Bank Records was a regular practice of that activity. See Fed. R.

Evid. 902(11) (incorporating, by reference, certification requirements at Fed. R. Evid. 803(6)(A)-(C)).

        Mr. Obeidallah will make the Bank Records and related certification available to Defendants

in the Clerk’s office of the U.S. District Court, Southern District of Ohio, Columbus Division, for

purpose of inspection. See Fed. R. Evid. 902(11) (requiring proponent “make the record and

certification available for inspection” by the adverse party).

II.     NOTICE IN ACCORDANCE WITH RULE 902(13) OF THE FEDERAL RULES
        OF EVIDENCE

        Mr. Obeidallah further provides Defendants notice of his intent to offer certain electronic

records as evidence at the hearing.

        Mr. Obeidallah also intends to offer, in accordance with Rule 902(13) of the Federal Rules of

Evidence, two certifications attesting that the Electronic Records were “generated by an electronic

process or system that produces an accurate result.” See Fed. R. Evid. 902(13).

        Mr. Obeidallah will make the Bank Records and related certifications available to Defendants

in the Clerk’s office of the U.S. District Court, Southern District of Ohio, Columbus Division, for

purpose of inspection. See Fed. R. Evid. 902(13) (stating “proponent must meet the notice

requirements of Rule 902(11) or (12)”); Fed. R. Evid. 902(11) (requiring proponent “make the record

and certification available for inspection” by the adverse party).




                                                    2
Case: 2:17-cv-00720-EAS-EPD Doc #: 69 Filed: 05/31/19 Page: 3 of 3 PAGEID #: 1605



                                         Respectfully submitted,


                                         /s/ Subodh Chandra (Trial Counsel)
 Abid R. Qureshi (D.C. Bar No. 459227)   Subodh Chandra (OH Bar No. 0069233)
 Tyler S. Williams (D.C. Bar No.         Donald Screen (OH Bar No. 0044070)
 888242297)                              THE CHANDRA LAW FIRM LLC
 LATHAM & WATKINS LLP                    1265 W. 6th St., Suite 400
 555 Eleventh Street NW, Suite 1000      Cleveland, OH 44113-1326
 Washington, D.C. 20004-1304             Phone: 216.578.1700 Fx: 216.578.1800
 Phone: 202.637.2200 Fx: 202.637.2201    Subodh.Chandra@ChandraLaw.com
 abid.qureshi@lw.com                     Donald.Screen@ChandraLaw.com
 tyler.williams@lw.com
                                         Attorneys for Plaintiff Dean Obeidallah
 Sirine Shebaya (D.C. Bar No. 1019748)
 Juvaria Khan (N.Y. Bar No. 5027461)
 MUSLIM ADVOCATES
 P.O. Box 66408
 Washington, D.C. 20035
 Phone: 202.897.1894 Fx: 202.508.1007
 sirine@muslimadvocates.org
 juvaria@muslimadvocates.org

 Admitted pro hac vice




                                         3
